 1   Howard Goodman, State Bar #76570
     18321 Ventura Blvd, Suite 755
 2   Tarzana, California 91356-4228
     (818) 996-8903
 3   Fax: (818) 996-2942
     Howard@howardgoodman.net
 4
 5   Attorney for defendant/judgment creditor, Platte River Insurance Company
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   DEANGELO BROTHERS, INC.;                 )                 CASE NO. 2:19-cv-06763-VAP-(JCx)
                                              )
12                                            )                 ORDER TO SHOW CAUSE
                                              )                 OF ORDER FOR
13                   Plaintiff,               )                 SALE OF DWELLING
                                              )                 SUBJECT TO HOMESTEAD
14                                            )                 (C.C.P. §704.750)
       vs.                                    )
15                                            )
                                              )                 [Hon. Jacqueline Chooljian,
16                                            )                 Magistrate Judge]
                                              )
17   PLATTE RIVER INSURANCE COMPANY;          )
                                              )
18                                            )                 Date:      April 14, 20201
                     Defendant.               )                 Time:      9:30 a.m.
19                                            )                 Courtroom: 750, 7th floor
      vs.                                     )
20                                            )
     V-TECH SERVICES, INC.;                   )
21   UTILITY LINE CLEARANCE, INC.;            )
     THANH H. NGUYEN;                         )
22   TRANG NGUYEN;                            )
                                              )
23                    Third-Party Defendants  )
     _________________________________________)
24
25
26
27          1
             The hearing previously noticed for March 30, 2020 at 2:00 p.m. before the Honorable
28   Virginia A. Phillips is reset for April 14, 2020 at 9:30 a.m. before the Honorable Jacqueline
     Chooljian. The Court finds good cause to set this matter on April 14, 2020 at 9:30 a.m.

                                                           __________________________________
                                                              Application for Order to Sell Dwelling
 1          TO JUDGMENT DEBTOR/THIRD PARTY DEFENDANT, TRANG NGUYEN, AND
 2   TO ALL INTERESTED PARTIES:
 3          The ex parte application of PLATTE RIVER INSURANCE COMPANY, the Judgment
 4   Creditor in the above-entitled action, for an order for sale of a dwelling, pursuant to Sections
 5   704.740 - 704.760 of the California Code of Civil Procedure, being before this Court, and
 6   pursuant to Section 704.770 of the California Code of Civil Procedure;
 7          IT IS HEREBY ORDERED that you appear before the above-entitled Court on
 8   April 14, 2020 at 9:30 a.m. in Courtroom 750, 7th floor of this Court located at the Roybal
 9   Federal Building and United States Courthouse, 255 East Temple Street, Los Angeles, CA
10   90012, then and there to show cause, if you have any, why an order for sale of your interest in the
11   real property and dwelling at 8151 Canby Ave., Unit #6, Reseda, California 91335
12          [The legal description of the subject property is:
13           A CONDOMINIUM COMPRISED OF:
     PARCEL 1:
14   (A) ALL THAT PORTION OF TRACT 30149,IN THE CITY OF LOS ANGELES, COUNTY OF LOS
     ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 748 PAGES 37 AND 38 OF
15   MAPS, IN THE OFFICE OF SAID COUNTY, SHOWN AND DEFINED AS UNIT NO. 167 ON THE
     CONDOMINIUM PLAN FOR LOTS 1 TO 3 INCLUSIVE OF TRACT 30149, RECORDED JANUARY 27,
16   1961 IN BOOK M-2108 PAGE 699, OF OFFICIAL RECORDS OF SAID COUNTY.
     (B) AN UNDIVIDED 1/08 PERCENT INTEREST IN AND TO ALL THAT PORTION OF SAID TRACT
17   30149, SHOWN AND DEFINED AS "COMMON AREA" ON SAID CONDOMINIUM PLAN, EXCEPTING
     THEREFROM EXCLUSIVE EASEMENTS FOR THE USE OF OPEN PARKING PURPOSES, OVER THOSE
18   PORTIONS SHOWN AS PARCELS P-1 TO P-14 INCLUSIVE, ON SAID CONDOMINIUM PLAN.
     PARCEL 2:
19   A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS OVER
     THOSE PORTIONS OF LOTS 1 AND 2 IN TRACT NO. 30148, IN THE CITY OF LOS ANGELES, AS PER
20   MAP THEREOF RECORDED IN BOOK 737 PAGES 85 AND 86 OF MAPS, IN THE OFFICE OF THE
     COUNTY RECORDER OF SAID COUNTY, INCLUDING WITHIN A STRIP OF LAND, 26.00 FEET IN
21   WIDTH, LYING 13.00 FEET ON EACH SAID OF THE FOLLOWING DESCRIBED CENTER LINE
     BEGINNING AT THE INTERSECTION OF THE EASTERLY LINE OF LOT 1 IN SAID TRACT NO. 30148
22   WITH A LINE PARALLEL WITH AND DISTANT 13.00 FEET MEASURED AT RIGHT ANGLES
     SOUTHERLY FROM THE NORTHERLY LINE OF SAID LOT 1; THENCE 1ST, WESTERLY ALONG SAID
23   PARALLEL LINE, A DISTANCE OF 105.00 FEET TO THE BEGINNING OF A TANGENT CURVE,
     CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 78.00 FEET; THENCE 2ND, WESTERLY AND
24   SOUTHWESTERLY ALONG SAID TANGENT CURVE TO AN INTERSECTION AND TERMINIUS WITH
     THAT CERTAIN CURVE IN THE NORTHEASTERLY BOUNDARY LINE OF CANBY AVENUE (PRIVATE
25   STREET), 50.00 FEET WIDE, SHOWN ON SAID MAP OF TRACT NO. 30148 AS BEING CONCAVE
     SOUTHWESTERLY AND HAVING A RADIUS OF 40.00 FEET.
26   THE NORTHERLY AND SOUTHERLY SIDELINES TO BE PROLONGED OR FORESHORTENED SO AS TO
     TERMINATE EASTERLY IN SAID EASTERLY LINE OF LOT 1 AND TO TERMINATE WESTERLY IN
27   SAID NORTHEASTERLY BOUNDARY LINE OF CANBY AVENUE.
     ALSO THOSE PORTIONS OF LOTS 1, 2 AND 3 IN SAID TRACT NO. 40148, LYING WITHIN THE LINES
28   OF THE PRIVATE STREET (CANBY AVENUE) SHOWN ON SAID MAP OF TRACT NO. 30148; WHICH
     EASEMENT IS FOR THE BENEFIT OF SAID APPURTENANT TO ALL OF TRACT NO.30149.


                                                                   ______________________________
                                                      2                      OSC re: sale of dwelling
 1
            The common address is
 2
            APN: 2102-026-067]
 3
            should not be issued as requested in the application PLATTE RIVER INSURANCE
 4
            COMPANY, Judgment Creditor, in the above-entitled action, a copy of which is served
 5
            herewith.
 6
            This Order, together with a copy of the above-mentioned application and a copy of the
 7
     notice of the hearing, shall be served on you personally or by mail and a copy served on an
 8
     occupant at the dwelling or posted at the dwelling in a conspicuous place at least thirty (30) days
 9
     prior to the above-mentioned hearing date.
10
11
     Dated: January 27, 2020
12
                                          ________________/s/_______________________
13                                        Honorable Jacqueline Chooljian
                                          UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                  ______________________________
                                                      3                     OSC re: sale of dwelling
